In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1688 
RONALD MARION CARPENTER, JR., 
                                                Petitioner‐Appellant, 

                                  v. 

TIMOTHY DOUMA, 
                                                Respondent‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Eastern District of Wisconsin. 
            No. 14‐CV‐771 — J. P. Stadtmueller, Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 8, 2016 — DECIDED OCTOBER 28, 2016 
                ____________________ 

    Before WOOD, Chief Judge, and KANNE and HAMILTON, Cir‐
cuit Judges. 
    KANNE,  Circuit  Judge.  A  jury  convicted  Ronald  Marion 
Carpenter, Jr. of kidnapping, false imprisonment, and several 
counts of sexual assault. Carpenter challenged his conviction 
on both direct and collateral review in Wisconsin state court. 
His conviction was affirmed, and his state petition for a writ 
of habeas corpus was denied. 
2                                                      No. 15‐1688 

    Carpenter then filed a petition for a writ of habeas corpus 
in the Eastern District of Wisconsin. By the time he filed this 
federal  petition,  however,  the  one‐year  statutory  limitation 
period had already passed. The district court dismissed Car‐
penter’s petition as untimely. Carpenter does not dispute that 
his  petition  was  untimely;  instead,  he  argues  that  his  delay 
should be equitably tolled and that we should hear the merits 
of his case. Because Carpenter has not met  the standard for 
equitable  tolling,  we  agree  with  the  district  court.  We  hold 
that Carpenter’s petition is untimely and thus was properly 
denied. 
                           I. BACKGROUND 
    On August 27, 2008, a jury in Milwaukee County Circuit 
Court found Carpenter guilty of kidnapping, false imprison‐
ment, four counts of second‐degree sexual assault, and four 
counts of first‐degree sexual assault. Carpenter was sentenced 
to  fifty‐nine  years’  imprisonment  followed  by  twenty‐four 
years  of  extended  supervision.  His  conviction  and  sentence 
were affirmed on appeal, and the Wisconsin Supreme Court 
denied Carpenter’s petition for review. 
    Under the Antiterrorism and Effective Death Penalty Act 
of 1996 (“AEDPA”), “A 1‐year period of limitation shall apply 
to an application for a writ of habeas corpus by a person in 
custody pursuant to the judgment of a State court.” 28 U.S.C. 
§ 2244(d)(1). This limitation period runs from the latest of sev‐
eral dates, only one of which is relevant to this case: “the date 
on which the judgment became final by the conclusion of di‐
rect review or the expiration of the time for seeking such re‐
view.”  § 2244(d)(1)(A).  This  one‐year  period  is  statutorily 
tolled for the “time during which a properly filed application 
No. 15‐1688                                                          3

for  State  post‐conviction  or  other  collateral  review  with  re‐
spect  to  the  pertinent  judgment  or  claim  is  pending … .” 
§ 2244(d)(2). 
    Carpenter’s conviction became final on January 27, 2012, 
when the period for seeking certiorari expired. Because Car‐
penter had filed a petition for a supervisory writ in the Wis‐
consin Supreme Court on November 4, 2011, and because that 
petition remained pending when his conviction became final, 
the one‐year AEDPA limitations period was statutorily tolled 
until February 23, 2012, when the Wisconsin Supreme Court 
rejected  that  petition.  Carpenter’s  one‐year  window  under 
AEDPA thus began on February 23, 2012. 
    The  statutory  period  was  again  tolled  on  October  18, 
2012—after running for 238 days—when Carpenter filed a pe‐
tition for a writ of habeas corpus in the Wisconsin Court of 
Appeals.  The  court  denied  that  petition.  The  Wisconsin  Su‐
preme Court upheld the denial of that petition on August 1, 
2013, and the AEDPA period began to run again, leaving Car‐
penter  with  127  days  to  file  his  habeas  petition  in  federal 
court. Carpenter’s window under AEDPA closed on Decem‐
ber 6, 2013. 
    Carpenter didn’t file his petition for a writ of habeas cor‐
pus  in  the  Eastern  District  of  Wisconsin  until  July  3,  2014, 
nearly seven months later. Carpenter does not dispute that the 
one‐year limitations period under AEDPA expired before he 
filed  his  federal  habeas  corpus  petition.  Instead,  he  argues 
4                                                                 No. 15‐1688 

that his delay should be excused under the doctrine of equi‐
table tolling.1 The district court rejected that argument. This 
appeal followed. 
                                              II. ANALYSIS 
    In  some  circumstances,  the  doctrine  of  equitable  tolling 
permits  a federal habeas petitioner  to overcome a breach of 
AEDPA’s  one‐year  limitations  period.  Taylor  v.  Michael,  724 
F.3d 806, 810 (7th Cir. 2013). Although not a “chimera—some‐
thing that exists only in the imagination,” Socha v. Boughton, 
763 F.3d 674, 684 (7th Cir. 2014), equitable tolling is an extraor‐
dinary remedy that is “rarely granted.” Obriecht v. Foster, 727 
F.3d  744,  748  (7th  Cir.  2013)  (quoting  Simms  v.  Acevedo,  595 
F.3d 774, 781 (7th Cir. 2010)). A habeas petitioner is entitled to 
equitable tolling only if he shows “(1) that he has been pursu‐
ing his rights diligently, and (2) that some extraordinary cir‐
cumstance stood in his way and prevented timely filing.” Hol‐
land  v.  Florida,  560  U.S.  631,  649  (2010)  (internal  quotation 
marks  omitted)).  The  habeas  petitioner  bears  the  burden  of 
demonstrating  both  elements  of  the  Holland  test.  Williams  v. 
Buss, 538 F.3d 683, 685 (7th Cir. 2008). If the petitioner cannot 
demonstrate either of the two elements, then equitable tolling 
will  not  be  applied.  Menominee  Indian  Tribe  of  Wisconsin  v. 
United States, 136 S. Ct. 750, 755–56 (2016); Lawrence v. Florida, 
549 U.S. 327, 336–37 (2007) (rejecting equitable tolling without 



                                                 
1 Carpenter makes other arguments in his petition including that he was 

denied the right to a public trial, that his trial counsel was ineffective, and 
that he should have been allowed to proceed pro se on appeal; however, 
because  we  find  that  his  petition  is  untimely,  we  do  not  address  these 
other arguments.  
No. 15‐1688                                                           5

addressing  diligent  pursuit  because  the  petitioner  clearly 
could not demonstrate extraordinary circumstances). 
    Carpenter argues that both elements of the Holland test are 
met in this case. First, he argues that he diligently pursued his 
rights  throughout  the  AEDPA  period  by  filing  various  ap‐
peals,  motions,  and  other  documents  in  the  Wisconsin  and 
federal courts. Second, he argues that a variety of exceptional 
circumstances prevented his timely filing. The district  court 
rejected Carpenter’s arguments for equitable tolling and dis‐
missed  his  petition  as  untimely.  “We  review  the  decision  to 
deny  equitable  tolling  for  an  abuse  of  discretion.”  Obriecht, 
727 F.3d at 748 (quoting Simms, 595 F.3d at 781). 
   A. Diligent Pursuit 
    “The  diligence  required for equitable tolling purposes  is 
reasonable  diligence  …  not  maximum  feasible  diligence.” 
Holland,  560  U.S.  at  653  (internal  citations  and  quotation 
marks omitted). Thus, to qualify for equitable tolling, Carpen‐
ter had to demonstrate that he was reasonably diligent in pur‐
suing his rights throughout the limitations period and until 
he finally filed his untimely habeas petition on July 3, 2014. 
     The Supreme Court in Holland found that  a habeas peti‐
tioner had exercised reasonable diligence by writing his attor‐
ney  “numerous  letters  seeking  crucial  information  and 
providing  direction”;  “repeatedly  contact[ing]  the  state 
courts,  their  clerks,  and  the  Florida  State  Bar  Association”; 
and preparing “his own habeas petition pro se and promptly 
fil[ing]  it  with  the  District  Court”  on  the  day  he  discovered 
that his AEDPA clock had expired. Id. In Socha, we similarly 
held  that  a  habeas  petitioner  had  exercised  reasonable  dili‐
gence by repeatedly writing his attorney requesting access to 
6                                                           No. 15‐1688 

his  file,  pleading  with  the  public  defender’s  office  for  help, 
and alerting the court “before the deadline  arrived” that  he 
sought to preserve his rights. 763 F.3d at 687–88. 
    Carpenter argues that his case is similar to Socha because 
he filed motions in federal court during the limitations period 
expressing his desire to preserve his rights. We disagree. 
    True  enough,  Carpenter  did  file  two  motions  in  federal 
court to stay and hold in abeyance his federal petition for ha‐
beas corpus. He filed the first motion on October 19, 2012, af‐
ter  the  AEDPA  limitations  period  had  run  for  238  days.  He 
filed the second motion on January 13, 2014, after the AEDPA 
limitations  period  had  expired.  The  filing  of  these  motions, 
however, does not demonstrate that Carpenter diligently pur‐
sued his rights.2  
     Although the first motion is similar to the one that the pe‐
titioner  in  Socha  filed  in  that  it  was  filed  before  the  AEDPA 
limitations  period  expired,  the  filing  of  that  motion  doesn’t 
demonstrate  that  Carpenter  exercised  reasonable  diligence. 
To the contrary, Carpenter’s actions after filing that motion af‐
firmatively undermine a finding of reasonable diligence. The 
district court denied that motion on October 22, 2012, because 
Carpenter had not yet filed a federal habeas petition. In so do‐
ing, District Judge Adelman explained that a stay cannot be 
granted on a habeas petition until that habeas petition is filed 
in  the  district  court.  Despite  Judge  Adelman’s  explanation, 
Carpenter  waited  another  twenty‐one  months,  nearly  seven 

                                                 
2 These motions were filed in two separate miscellaneous cases in the East‐

ern District of Wisconsin. The first motion was filed in Case No. 12‐MC‐
66 before District Judge Lynn Adelman. The second motion was filed in 
Case No. 14‐MC‐5 before District Judge C. N. Clevert, Jr. 
No. 15‐1688                                                         7

months beyond the expiration of the one‐year limitations pe‐
riod, to file his federal habeas petition. That extended delay in 
filing in the face of the district court’s procedural instruction 
to  the  contrary  is  not  reasonable  diligence.  See  Johnson  v. 
McCaughtry, 265 F.3d 559, 565–66 (7th Cir. 2001) (holding that 
a petitioner who “wasted” a significant number of days was 
not  entitled  to  equitable  tolling  despite  errors  made  by  the 
trial court and the court of appeals). 
    Carpenter’s filing of the second motion also does not qual‐
ify as reasonable diligence for two reasons. First, the second 
motion  was  untimely—filed  over  a  month  after  the AEDPA 
limitations period had expired. Thus, the second motion pro‐
vides  no  support  for  the  comparison  to  Socha,  in  which  the 
petitioner filed a motion to extend his AEDPA limitations pe‐
riod before that limitations period had expired. 763 F.3d at 687–
88. Second, even if that motion had been timely, it still would 
not qualify as reasonable diligence. By filing that second mo‐
tion for a stay and abeyance, rather than a petition for a writ 
of habeas corpus, Carpenter again flatly ignored the district 
court’s procedural instructions in its prior order denying the 
first motion. 
    Here, unlike the petitioner in Socha, Carpenter did not ex‐
ercise reasonable diligence in pursuit of his rights. Although 
he did file two federal motions seeking an extension of time 
to file a federal habeas action, he simply ignored the district 
court’s instructions regarding the proper way to seek such an 
extension. The district court did not abuse its discretion in re‐
jecting  Carpenter’s  argument  for  equitable  tolling  on  this 
ground. 
    
8                                                          No. 15‐1688 

     B. Extraordinary Circumstances 
    Because  we  agree  with  the  district  court  that  Carpenter 
failed to establish diligent pursuit, we conclude that he is not 
entitled to equitable tolling. But because the district court also 
considered Carpenter’s arguments regarding the second ele‐
ment  of  the  Holland  test—extraordinary  circumstances—we 
also briefly address this matter. See Obriecht, 727 F.3d at 750. 
    In order to qualify for equitable tolling, Carpenter also had 
to  demonstrate  that  “[e]xtraordinary  circumstances  far  be‐
yond [his] control … prevented timely filing.” United States v. 
Marcello,  212  F.3d  1005,  1010  (7th  Cir.  2000).  The  Supreme 
Court recently reiterated that this element is met “only where 
the  circumstances  that  caused  a litigant’s  delay  are  both  ex‐
traordinary and beyond [his] control.” Menominee Indian, 136 
S. Ct. at 756 (2016). 
    Carpenter argues that at least six circumstances prevented 
his timely filing. These include his (1) lack of legal training; 
(2) lack of appointed counsel during portions of the appeals 
process;  (3)  physical  and  mental  health  issues;  (4)  removal 
from his correctional facility to address his health issues; (5) 
inability  to  obtain  a  legal  loan;  and  (6)  conflicts  with  ap‐
pointed counsel during his state appeal. 
    Carpenter  concedes  that  some  or  all  of  these  circum‐
stances, taken alone, would be insufficient to justify equitable 
tolling.  He  is  correct.  We  have  held  that  “garden  variety” 
claims are insufficient to justify equitable tolling. Obriecht, 727 
F.3d at 749 (quoting Holland, 560 U.S. at 651–52); Griffith v. Red‐
nour,  614  F.3d  328,  331  (7th  Cir.  2010).  As  the  district  court 
noted,  all  of  the  circumstances  Carpenter  alleges  “are  com‐
mon parts of prison life.” Carpenter v. Dittmann, No. 14‐CV‐
No. 15‐1688                                                            9

771‐JPS,  2015  WL  687499,  at  *5  (E.D.  Wis.  Feb.  18,  2015).  As 
such, most of these circumstances, taken alone, do not qualify 
as “extraordinary.” 
    Instead, Carpenter argues that these circumstances, when 
combined,  rise  to  the  necessary  level  of  “extraordinary,”  so 
that equitable tolling is permissible. Carpenter is also correct 
that we look at “the entire hand” that he was dealt and use a 
“flexible standard that encompasses all of the circumstances 
that  he  faced  and  the  cumulative  effect  of  those  circum‐
stances” to determine whether they were “extraordinary” and 
truly prevented timely filing of his habeas petition. Socha, 763 
F.3d at 686 (internal quotation marks omitted) (citing Holland, 
560 U.S. at 650). But because these circumstances, even when 
combined, are nothing but ordinary, we agree with the district 
court and reject Carpenter’s argument for equitable tolling on 
this ground as well. 
    The  only  arguably  extraordinary  circumstance  that  Car‐
penter faced involved his physical and mental health issues. 
We have held that mental incompetence can qualify as an ex‐
traordinary circumstance justifying equitable tolling. Davis v. 
Humphreys, 747 F.3d 497, 498–500 (7th Cir. 2014). We have also 
held  that  mental  illness  can  toll  a  statute  of  limitations,  but 
“only if the illness in fact prevents the sufferer from managing 
his affairs and thus from understanding his legal rights and 
acting upon them.” Obriecht, 727 F.3d at 750–51 (quoting Mil‐
ler v. Runyon, 77 F.3d 189, 191 (7th Cir. 1996)). Likewise, we do 
not doubt that a physical illness or other health issue could 
also justify equitable tolling if that issue was severe enough to 
actually prevent timely filing. 
    The issue here is that Carpenter failed to meet his burden 
of demonstrating that his physical and mental health issues, 
10                                                      No. 15‐1688 

even when combined with the other circumstances he classi‐
fies as extraordinary, “actually impaired his ability to pursue 
his claims.” Id. at 751. What Carpenter alleges is that he was 
incarcerated,  that  he  suffered  from  blood  clots  and  other 
health issues, and that he was removed from his correctional 
facility for a few days to address those issues. Carpenter does 
not explain how those issues kept him from filing his habeas 
petition  during  the  AEDPA  limitations  period  or  for  nearly 
seven months after it. 
     Again, equitable tolling is an extraordinary remedy that is 
“rarely  granted.”  Obriecht,  727  F.3d  at  748.  In  Socha,  we  ap‐
plied equitable tolling for a petitioner who faced hurdles that 
were “nearly insurmountable.” 763 F.3d at 686. Although we 
recognize  that  Carpenter’s  circumstances  may  have  made  it 
more difficult for him to file a petition for habeas corpus, we 
do  not  believe  that  the  district  court  abused  its  discretion 
when it found that “this is not an extraordinary case.” Carpen‐
ter  v.  Dittmann,  No.  14‐CV‐771‐JPS,  2015  WL  687499,  at  *5 
(E.D. Wis. Feb. 18, 2015). Carpenter’s petition for habeas cor‐
pus was properly denied as untimely. 
                           III. CONCLUSION 
   For the foregoing reasons, we AFFIRM the district court’s 
denial of the petition for a writ of habeas corpus.